DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendments received on November 11, 2021, and January 25, 2022, claims 1-2, 7, 13, 15, and 19-21 have been amended, and claims 16-18 have been canceled.  Claims 21-23 are new.  Accordingly, claims 1-15 and 19-21 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on November 11, 2021, and January 25, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated July 30, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first support member being parallel to the second support member wherein the second tension in the second support member is less than the first tension in the first support member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “when the base layer stretches from an initial state to a first stretched state” at lines 16 and 21-22.  This limitation improperly recites an active method step in the product claim as opposed to a passive function limitation.  Correction is required.  It is suggested that the limitation instead read “when the base layer is stretched from an initial state to a first stretched state”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claims 2-12 are similarly rejected for being dependent on a rejected claim.
Claim 13 recites the limitation “the support members” at lines 9 and 11-12.  It is unclear if the limitation is meant to refer back to the entirety or each of the previously introduced “plurality of support members” at line 6.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the entirety of the plurality, it is suggested that the limitation instead read “the plurality of support members”.  Alternatively, if meant to refer to each of the plurality, it is suggested that the limitation instead read “each of the plurality of support members”.  For the purposes of examination, the limitation will be interpreted as referring to “each of the plurality of support members”.
Claims 15 and 19-20 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 19-21, and 23 (claims 1-15 and 19-20, as best can be understood) are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0017205 to Luedecke et al. (hereinafter, “Luedecke”).
Regarding claim 1, Luedecke teaches an article of footwear (Figs. 1-2; footwear (100)) comprising: a sole structure (sole structure (104)); and an upper coupled to the sole structure (upper (102) is coupled to sole structure (104); [0038]), wherein the upper (102) comprises: a base layer (backing layer of the embroidered structure of upper (102); [0058]-[0059]) having a peripheral portion (lower periphery (230) and eyestay element (290)); and a plurality of support members (threads (202)), each of the plurality of support members comprising end portions (ends of threads (202) coupled to peripheral portions of upper (102)) and an intermediate portion extending between the end portions (intermediate portions between end portions of threads (202)), wherein each of the end portions of the support members are coupled to the peripheral portion of the base layer (ends of threads (202) coupled at lower periphery (230) and eyestay element (290)), wherein each of the intermediate portions of the support members intersect with one or more other ones of the support members (Figs. 1-2; intermediate portions of threads (202) cross one another to form embroidered matrix; [0059]) and is independently movable between a first state and a second state relative to the one or more other ones of the support members (each intermediate portion of threads (202) is capable of being independently moved between a first state and a second state, e.g., between an initial state and a stretched state in which a force, such as a tension, is applied), and wherein the intermediate portion of each of the second plurality of support members intersects with the intermediate portion of one or more of the first plurality of support members (See annotated portion of Fig. 1 of Luedecke below; intermediate portions of second and first threads intersect with one another).

    PNG
    media_image1.png
    378
    353
    media_image1.png
    Greyscale
	 
    PNG
    media_image2.png
    359
    331
    media_image2.png
    Greyscale

Annotated portion of Fig. 1 of Luedecke
Although not explicitly stated, Luedecke further appears to teach wherein the intermediate portions of a first plurality of support members of the plurality of support members are in the second state and comprise a first tension when the base layer stretches from an initial state to a first stretched state (See annotated portion of Fig. 1 of Luedecke above; intermediate portions of first threads are capable of stretching to the second state when the base layer is stretched into the stretched state resulting in a first tension in the first threads), and wherein the intermediate portions of a second plurality of support members of the plurality of support members are in the first state and comprise a second tension when the base layer stretches from the initial state to the first stretched state, wherein the second tension of the second plurality of support members is less than the first tension of the first plurality of support members (See annotated portion of Fig. 1 of Luedecke above; intermediate portions of second threads  
As discussed above, Luedecke teaches the structure required by the claim limitation (i.e., first and second pluralities of support members and an elastic base layer) which appears to be structurally capable of performing the recited function.  Indeed, Luedecke discusses allowing for the independent stretching of the elastic threads and the base layer when under tension (See Luedecke, [0053]-[0055]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second pluralities of support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Luedecke meets the limitations of the claim.
Regarding claim 2, Luedecke further teaches wherein the plurality of support members (threads (202)) includes the first plurality of support members oriented in a first axial direction (See annotated portion of Fig. 1 of Luedecke below; first threads oriented in a first axial direction), the second plurality of support members oriented in a second axial direction (second threads in a second axial direction), a third plurality of support members oriented in a third axial direction (third threads in a third axial direction), and a fourth plurality of support members oriented in a fourth axial direction (fourth threads in a fourth axial direction), and wherein the first axial direction, the second axial direction, the third axial direction, and the fourth axial direction intersect with each other (first, second, third, and fourth axial directions all intersect each other).
Regarding claim 3, Luedecke further appears to teach wherein the first axial direction and the second axial direction intersect at an angle between 70-110 degrees (See annotated portion of Fig. 1 of Luedecke above; axial direction of first threads appears to be at a 90 degree angle to the axial direction of the second threads which is between 70-110 degrees).
That said, although Luedecke does teach the axial directions of the first and second threads in angled relation to one another, Luedecke does not explicitly state that the axial directions of the first and second threads intersect at an angle of 90 degrees, i.e., between 70-110 degrees as required by the claims.
However, at the very least, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make the axial directions of the first and second threads of Luedecke perpendicular (i.e., 90 degrees) to one another.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make the axial directions of the first and second threads of Luedecke perpendicular (i.e., 90 degrees) to one another in order to provide a balanced, evenly distributed level 
Regarding claim 4, Luedecke further appears to teach wherein the third axial direction and the fourth axial direction intersect at an angle between 70-110 degrees (See annotated portion of Fig. 1 of Luedecke above; axial direction of third threads appears to be at a 90 degree angle to the axial direction of the fourth threads which is between 70-110 degrees).
That said, although Luedecke does teach the axial directions of the third and fourth threads in angled relation to one another, Luedecke does not explicitly state that the axial directions of the first and second threads intersect at an angle of 90 degrees, i.e., between 70-110 degrees as required by the claims.
However, at the very least, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make the axial directions of the third and fourth threads of Luedecke perpendicular (i.e., 90 degrees) to one another.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make the axial directions of the third and fourth threads of Luedecke perpendicular (i.e., 90 degrees) to one another in order to provide a balanced, evenly distributed level of support across the embroidered matrix of footwear upper of Luedecke.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A). 
claim 5, Luedecke further appears to teach wherein the first axial direction and the third axial direction intersect at an angle between 25-65 degrees (See annotated portion of Fig. 1 of Luedecke above; axial direction of first threads appears to be at a 45 degree angle to the axial direction of the third threads which is between 25-65 degrees).
That said, although Luedecke does teach the axial directions of the first and third threads in angled relation to one another, Luedecke does not explicitly state that the axial directions of the first and third threads intersect at an angle of 45 degrees, i.e., between 25-65 degrees as required by the claims.
However, at the very least, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make the axial directions of the first and third threads of Luedecke at a 45 degree angle to one another.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make the axial directions of the first and third threads of Luedecke at a 45 degree angle to one another in order to provide a balanced, evenly distributed level of support across the embroidered matrix of footwear upper of Luedecke.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).
Regarding claim 6, Luedecke further appears to teach wherein the first axial direction and the fourth axial direction intersect at an angle between 25-65 degrees (See annotated portion of Fig. 1 of Luedecke above; axial direction of first threads .
That said, although Luedecke does teach the axial directions of the first and fourth threads in angled relation to one another, Luedecke does not explicitly state that the axial directions of the first and fourth threads intersect at an angle of 45 degrees, i.e., between 25-65 degrees as required by the claims.
However, at the very least, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to make the axial directions of the first and fourth threads of Luedecke at a 45 degree angle to one another.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to make the axial directions of the first and fourth threads of Luedecke at a 45 degree angle to one another in order to provide a balanced, evenly distributed level of support across the embroidered matrix of footwear upper of Luedecke.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).
Regarding claim 7, Luedecke further teaches wherein the first plurality of support members (See annotated portion of Fig. 1 of Luedecke above; threads (202) in first direction) is configured to limit elastic deformation of the base layer (backing of upper (102)) in the first axial direction when the first plurality of support members is in the second state and the base layer is in the first stretched state (first threads (202) are capable of limiting some degree of elastic deformation of the backing of upper (102) in the direction of extension of said threads, i.e., the first direction, when stretched).
claim 8, Luedecke further teaches wherein the upper (102) further comprises a toe portion (forefoot region (101) of upper (102)), and wherein the base layer and the support members are disposed on the toe portion (See additional annotated portion of Fig. 1 of Luedecke below; upper (102) having backing layer and threads (202) are disposed on forefoot region (101)).
Regarding claim 9, Luedecke further teaches wherein the upper (102) further comprises a lateral side portion (lateral side (109) of midfoot region (103) of upper (102)), and wherein the base layer and the support members are disposed on the lateral side portion (See additional annotated portion of Fig. 1 of Luedecke below; upper (102) having backing layer and threads (202) are disposed on lateral side (109) of midfoot region (103)).
Regarding claim 10, Luedecke further teaches wherein the upper (102) further comprises a medial side portion (medial side (107) of midfoot region (103) of upper (102)), and wherein the base layer and the support members are disposed on the medial side portion (See additional annotated portion of Fig. 1 of Luedecke below; upper (102) having backing layer and threads (202) are disposed on medial side (107) of midfoot region (103)).
Regarding claim 11, Luedecke further teaches wherein the upper (102) further comprises a heel portion (heel region (105) of upper (102)), and wherein the base layer and the support members are disposed on the heel portion (See additional annotated portion of Fig. 1 of Luedecke below; upper (102) having backing layer and threads (202) are disposed on heel region (105)).

    PNG
    media_image3.png
    450
    823
    media_image3.png
    Greyscale

Additional annotated portion of Fig. 1 of Luedecke
Regarding claim 12, Luedecke further teaches the peripheral portion (lower periphery (230) and eyestay element (290)) of the base layer includes a bite line portion (See additional annotated portion of Fig. 1 of Luedecke above; lower periphery (230)) and a vamp portion (eyestay element (290)).
Regarding claim 13, Luedecke teaches an article of footwear (Figs. 1-2; footwear (100)) comprising: a sole structure (sole structure (104)); and an upper coupled to the sole structure (upper (102) is coupled to sole structure (104); [0038]), wherein the upper (102) comprises: a base layer (backing layer of the embroidered structure of upper (102); [0058]-[0059]), wherein the base layer is elastically deformable from a first state to a second state when a first force is applied to the base layer (backing layer may be made of silk, cotton, nylon, or foam materials which have some degree of elasticity for deformation and is capable of being deformed between a first state and second state when a force is applied, e.g., between an initial state and a stretched state; [0055]); and a plurality of support members (threads (202)) comprising fixed portions coupled to the base layer (portions of embroidered threads (202) fixed to backing layer) and floating portions movable relative to the base layer (intermediate portions of embroidered threads (202) floating over backing layer and capable of movement relative to backing layer), wherein the support members are independently movable relative to one or more other ones of the support members (each intermediate portion of threads (202) is capable of being independently moved between a first state and a second state, e.g., between an initial state and a stretched state in which a force, such as a tension, is applied) and configured to limit elastic deformation of the base layer (threads (202) are capable of limiting some degree of elastic deformation of the backing of upper (102) when stretched), wherein the support members comprise a first support member and a second support member (See annotated portion of Fig. 1 of Luedecke above; one of each of the first and second threads, respectively).
Although not explicitly stated, Luedecke further appears to teach wherein the first support member has a first tension when the base layer is in the first state and a second tension when the base layer is in the second state, wherein the second tension is greater than the first tension (first threads are capable of stretching from an initial state having a first tension to a second state having a greater, second tension when the base layer, and consequently the first threads, are stretched into the stretched state), wherein the second support member has a third tension when the base layer is in the second state, and wherein the third tension is less than the second tension (second threads are capable of having a third tension that is less than the second tension of the first thread when the base is stretched into the stretched state; for example, when stretched .
As discussed above, Luedecke teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.  Indeed, Luedecke discusses allowing for the independent stretching of the elastic threads and the base layer when under tension (See Luedecke, [0053]-[0055]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Luedecke meets the limitations of the claim.
Regarding claim 14, Luedecke further teaches wherein the base layer is elastically deformable in a plurality of directions (as noted above with respect to claim 13, the backing of upper (102) may be foam which is elastically deformable in a plurality of directions; [0055]).
claim 15, Luedecke further teaches wherein the first support member is oriented in a first axial direction (See Annotated portion of Fig. 1 of Luedecke above; one of first threads oriented in a first axial direction), and wherein the second support member is oriented in a second axial direction, which intersects the first axial direction (See annotated portion of Fig. 1 of Luedecke above; one of second threads in a second axial direction which intersects the first axial direction).
Regarding claim 19, Luedecke further teaches wherein the base layer is elastically deformable from the first state to a third state when a second force is applied to the base layer (backing layer is capable of being elastically deformed between a first state and third state when another, i.e., second, force is applied, e.g., between an initial state and a second stretched state).
Although not explicitly stated, Luedecke further appears to teach wherein the first support member has a fourth tension when the base layer is in the third state, wherein the fourth tension is less than the second tension (first threads are capable of having a fourth tension when the base layer is stretched to the third state, the fourth tension being smaller than the second tension when the base layer and the attached first threads are stretched into the third state, i.e., the second stretched state), wherein the second support member has a fifth tension when the base layer is in the third state, and wherein the fifth tension is greater than the fourth tension (second threads are capable of having a fifth tension when the base layer is stretched to the third state, the fifth tension being greater than the fourth tension of the first thread when the base is stretched into the second stretched state; for example, when stretched primarily in a direction parallel to the second threads but also to at least some extent in a direction .
As discussed above, Luedecke teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.  Indeed, Luedecke discusses allowing for the independent stretching of the elastic threads and the base layer when under tension (See Luedecke, [0053]-[0055]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Luedecke meets the limitations of the claim.
Regarding claim 20, Luedecke further appears to teach wherein the fifth tension is greater than the third tension (second threads are capable of having a fifth tension that is greater than the previously recited third tension of the second thread when the base is stretched into the second stretched state; for example, when stretched primarily .
As discussed above, Luedecke teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.  Indeed, Luedecke discusses allowing for the independent stretching of the elastic threads and the base layer when under tension (See Luedecke, [0053]-[0055]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Luedecke meets the limitations of the claim.
Regarding claim 21, Luedecke teaches an article of footwear (Figs. 1-2; footwear (100)) comprising: a sole structure (sole structure (104)); a base layer coupled to the sole structure (backing layer of the embroidered structure of upper (102) coupled to sole structure; [0058]-[0059]), wherein the base layer is elastically deformable from a first state to a second state when one or more forces are applied to the base layer (backing layer may be made of silk, cotton, nylon, or foam materials which have some degree of elasticity for deformation and is capable of being deformed between a first state and second state when a force is applied, e.g., between an initial state and a stretched state; [0055]); a first support member coupled to the base layer; and a second support member coupled to the base layer (See annotated portion of Fig. 1 of Luedecke above; one of each of the first and second threads, respectively).
Although not explicitly stated, Luedecke further appears to teach wherein when the base layer is in the second state, the first support member comprises a first tension (first threads are capable of stretching from an initial state to a stretched state having a first tension when the base layer and attached first threads are stretched into the stretched state); and wherein when the base layer is in the second state, the second support member comprises a second tension, and wherein the second tension is less than the first tension (second threads are capable of stretching to a state having a second tension that is less than the first tension of the first thread when the base and attached threads are stretched into the stretched state; for example, when stretched primarily in a direction parallel to the first threads resulting in a greater tension in the first threads than in the second threads).
As discussed above, Luedecke teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.  Indeed, Luedecke discusses allowing for the independent stretching of the elastic threads and the base layer when under tension (See Luedecke, [0053]-[0055]).
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Luedecke meets the limitations of the claim.
Regarding claim 23, Luedecke further teaches wherein the first support member intersects the second support member (See annotated portion of Fig. 1 of Luedecke above; first and second threads intersect one another).
Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luedecke.
Regarding claim 21, Luedecke teaches an article of footwear (Figs. 1-2; footwear (100)) comprising: a sole structure (sole structure (104)); a base layer coupled to the sole structure (backing layer of the embroidered structure of upper (102) coupled to sole structure; [0058]-[0059]), wherein the base layer is elastically deformable from a first state to a second state when one or more forces are applied to the base layer (backing layer may be made of silk, cotton, nylon, or foam materials which have some degree of ; a first support member coupled to the base layer; and a second support member coupled to the base layer (See alternative annotated portion of Fig. 1 of Luedecke below; first and second threads, respectively, which are parallel to one another).

    PNG
    media_image4.png
    319
    304
    media_image4.png
    Greyscale

Alternative annotated portion of Fig. 1 of Luedecke
Although not explicitly stated, Luedecke further appears to teach wherein when the base layer is in the second state, the first support member comprises a first tension (first thread is capable of independently stretching from an initial state to a stretched state having a first tension when the base layer and attached first threads are stretched into the stretched state); and wherein when the base layer is in the second state, the second support member comprises a second tension, and wherein the second tension is less than the first tension (second threads are capable of independently stretching to a state having a second tension that is less than the first tension of the first thread when .
As discussed above, Luedecke teaches the structure required by the claim limitation (i.e., first and second support members and an elastic base layer) which appears to be structurally capable of performing the recited function.  Indeed, Luedecke discusses allowing for the independent stretching of the elastic threads and the base layer when under tension (See Luedecke, [0053]-[0055]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the first and second support members and the elastic base layer to stretch when having the same forces and tensions, as claimed, applied thereto in order to allow for independent directional stretch of the shoe upper and to comfortably accommodate wearer’s feet of varying shapes and sizes when, for example, donning and doffing the shoe.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, Luedecke meets the limitations of the claim.
Regarding claim 22, Luedecke teaches wherein the first support member is parallel to the second support member (See alternative annotated portion of Fig. 1 of Luedecke above; first and second threads, respectively, which are parallel to one another).
Response to Arguments
In view of Applicant’s amendment, the arguments, filed November 1, 2021 and January 25, 2022, with respect to the rejection of the claims under 35 USC 102 and/or 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections, which are taught by Luedecke for the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732